Citation Nr: 0700478	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-20 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a right shoulder injury, status post subscapularis reefing 
with traumatic arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
March 1978, and from May 1978 to July 1990.  

This matter comes before the Board of Veterans'' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In April 2004 the veteran testified at an RO hearing in 
Atlanta, Georgia.  The transcript of that hearing is of 
record.


FINDING OF FACT

The veteran's service-connected residuals of a right shoulder 
injury disorder is productive of symptoms that include 
limitation of motion of the right shoulder (including as a 
result of pain and dysfunction), but there is no objective 
evidence of limitation of motion of the arm to 25 degrees 
from the side; no objective evidence of scapulohumeral 
articulation ankylosis; no objective evidence of recurrent 
dislocations; and no objective evidence of fibrous union or 
nonunion of the humerus.  


CONCLUSION OF LAW

The requirements for a rating in excess of 30 percent for 
residuals of a right shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5200-5203 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.  The United States Court of Appeals for 
Veterans Claims (Court), however, has held that disabilities 
may be rated separately without violating the prohibition 
against pyramiding unless they constitute the same disability 
or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993) 
(Functional loss due to pain is to be rated at the same level 
as the functional loss when flexion is impeded).  

The regulations were amended during the pendency of the 
veteran's appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 
2003) (effective September 26, 2003).  However, under the old 
or the amended regulations, traumatic arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating is appropriate upon x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
Note, however, that the 20 percent and 10 percent ratings 
based on x-ray findings, will not be combined with ratings 
based on limitation of motion.  It is also noted that the 20 
percent and 10 percent ratings based on x-ray findings will 
not be utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in 
effect before and after September 2003).  

Normal shoulder flexion and abduction is from 0 to 180 
degrees (90 degrees at shoulder level), and normal internal 
and external rotation is from 0 to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

Applicable rating criteria for evaluation of shoulder 
impairments include Diagnostic Codes 5200, 5201, 5202, and 
5203.

Under the provisions of Diagnostic Code 5200, a 30 percent 
evaluation is warranted for favorable ankylosis of the 
scapulohumeral articulation of the major upper extremity, and 
a 20 percent evaluation is warranted for favorable ankylosis 
of the scapulohumeral articulation of the minor upper 
extremity.  Ankylosis is considered to be favorable when 
abduction is possible to 60 degrees and the individual can 
reach his or her mouth and head.  Ankylosis of the 
scapulohumeral articulation of the major upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 40 percent evaluation, and a 30 
evaluation is given for intermediate between favorable and 
unfavorable ankylosis of the minor upper extremity.  A 50 
percent evaluation requires unfavorable ankylosis of the 
major upper extremity, and a 40 percent evaluation is given 
for unfavorable ankylosis of the minor upper extremity.  
Ankylosis is considered to be unfavorable when abduction is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  A 30 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is possible to midway between the side and 
shoulder level, and a 40 percent evaluation requires that 
motion be limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

With regard to the minor arm, a 20 percent evaluation is 
given for limitation of motion of the minor arm when motion 
is possible to the shoulder level or to midway between the 
side and shoulder level; and a 30 percent evaluation requires 
that motion (of the minor arm) be limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under the provisions of Diagnostic Code 5202, a 20 percent 
rating is warranted for malunion of the humerus of the major 
upper extremity with moderate deformity.  A 30 percent 
evaluation requires marked deformity.  A 20 percent 
evaluation is also warranted for infrequent episodes of 
dislocation of the scapulohumeral joint of the major upper 
extremity with guarding of movement only at the shoulder 
level.  A 30 percent evaluation requires frequent episodes of 
dislocation and guarding of all arm movements.  A 50 percent 
evaluation is warranted for fibrous union of the humerus of 
the major upper extremity; and a 60 percent evaluation 
requires nonunion of the humerus (a false, flail joint).  The 
highest rating of 80 percent requires loss of the head of the 
humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  

With regard to the minor upper extremity provisions of 
Diagnostic Code 5202, a 20 percent evaluation is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 evaluation is also 
warranted for frequent or infrequent episodes of dislocation 
of the scapulohumeral joint of the minor upper extremity with 
guarding of movement only at the shoulder level or with 
guarding of all arm movements.  A 40 percent evaluation is 
warranted for fibrous union of the humerus of the minor upper 
extremity; and a 50 percent evaluation requires nonunion of 
the humerus (a false, flail joint).  The highest rating for 
the minor upper extremity of 70 percent requires loss of the 
head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Analysis.  The evidence confirms that the veteran is service-
connected for injury to his dominant right upper extremity.  
Applicable ratings are therefore those corresponding to the 
major arm.  

In this case the record contains no evidence of ankylosis, so 
evaluation of the veteran's shoulder disorder under 
Diagnostic Code 5200 is inappropriate.  The highest possible 
rating under Diagnostic Code 5203 is 30 percent.  Since the 
veteran is already rated at 30 percent ,evaluation under this 
code is also not warranted.  In addition, the highest 
possible rating under Diagnostic Code 5003 is 20 percent; 
however, as stated before, the veteran is already rated at 30 
percent.  Consequently, evaluation under Diagnostic Code 5003 
is likewise inappropriate.  However, Diagnostic Codes 5201 
and 5202 are suitable for rating purposes.

In order to obtain the highest rating of 40 percent under 
Diagnostic Code 5201, the evidence must show that movement of 
the major arm is restricted to 25 degrees from the side.  
Based on the medical evidence of record, an evaluation of 40 
percent under Diagnostic Code 5201 is not warranted.  

Although the evidence confirms limitation of motion in the 
veteran's service-connected major arm, the record contains no 
evidence of movement restricted to 25 degrees from the side.  
The orthopedic examination in October 2002 found flexion of 
120 degrees and abduction of 100 degrees from the side.  The 
VA examination in February 2003 found flexion and abduction 
of 120 degrees, each, from the side.  The occupational 
therapy examination in June 2003 found flexion of 75 degrees 
and abduction of 65 degrees from the side.  The orthopedic 
examination done in August 2003 found abduction of 90 degrees 
from the side.  The examination in September 2003 found 
flexion of 80 degrees, abduction of 45 degrees with the palm 
down, abduction of 40 degrees with the thumb up, and 
horizontal abduction of 70 degrees from the side.  The 
orthopedic examination done in October 2004 found flexion of 
170 degrees and abduction of 90 degrees contralaterally.  
These range of motion findings are well in excess of the 
criteria for a rating of 40 percent under Diagnostic Code 
5201.  The evidence does not demonstrate limitation of arm 
motion to 25 degrees from the side.  Accordingly, the highest 
possible rating under Diagnostic Code 5201 is 30 percent.

The evidence also does not support a rating in excess of 30 
percent under Diagnostic Code 5202.  As stated before, the 
next higher rating of 50 percent under Diagnostic Code 5202 
is available only upon evidence of fibrous union of the 
humerus of the major upper extremity.  A 60 percent 
evaluation requires nonunion of the humerus (a false, flail 
joint); and the highest rating of 80 percent requires loss of 
the head of the humerus (flail shoulder).  Although medical 
records (including magnetic resonance imaging testing done in 
February 2003) reflect evidence of impingement syndrome in 
the right shoulder, the record contains no evidence of any 
fibrous union, nonunion, or loss of the humerus head.  In 
fact, the orthopedic examination done in October 2004 advises 
"decreased ER [extended external rotation] indicates capsule 
is still tight."  Based on the medical evidence of record, 
the highest rating available under Diagnostic Code 5202 is 30 
percent.

The Board has also considered an increased rating for 
functional impairment due to pain; however, the veteran is 
already receiving a disability rating based on symptomatology 
that includes limitation of motion and functional loss due to 
pain on motion.  None of the evidence of record shows that 
there is any additional loss of function that causes the 
veteran's disability to more nearly approximate limitation of 
arm motion to 25 degrees from the side.  Accordingly, a 
higher rating based on functional loss due to pain pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable for the reasons just 
expounded.  The preponderance of the evidence is against the 
claim for an increased rating for a right shoulder injury, 
and that claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to the veteran's right shoulder disorder that would 
take the veteran's case so outside the norm as to warrant an 
extraschedular rating.  Nor does the case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, referral by the RO to the Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996). 

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in January 2003 and March 2006 satisfied the duty to 
notify provisions.  VA treatment records have been obtained 
and made a part of the file.  The veteran has also undergone 
a VA examination, the report of which is of record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a right shoulder injury, status post subscapularis reefing 
with traumatic arthritis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


